IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 95 EM 2016
                                             :
                    Respondent               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
MAIKEL POULICZEC,                            :
                                             :
                    Petitioner               :

COMMONWEALTH OF PENNSYLVANIA,                : No. 96 EM 2016
                                             :
                    Respondent               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
MAIKEL POULICZEC,                            :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

       AND NOW, this 1st day of August, 2016, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.

       Justices Donohue and Mundy did not participate in the consideration or decision

of this matter.